Civil action tried upon these issues:
1. Is the defendant H. C. Patterson indebted to the plaintiff, and if so, in what amount? Answer: "Yes; $347.95, with interest added."
2. Is the defendant H. F. Starr indebted to the plaintiff, and if so, in what amount? Answer: "No."
This action is brought to subject the property of the defendant Patterson to a lien for material furnished. It is unnecessary to consider the various questions presented upon this phase of the case. His Honor specifically instructed the jury that if the defendant did not give his consent to have the material furnished by the plaintiff for the construction of the house charged to the defendant Patterson, to answer the first issue "No." This eliminates all questions relating to the lien under the statute.
There is abundant evidence introduced upon the part of the plaintiff that in order to complete his house the defendant Patterson became personally responsible for the plaintiff's debt. It is true, this is denied by the defendant. The matter was submitted to the jury fairly and correctly, and we find
No error. *Page 757